PER CURIAM.
Appellant Donna Avery appeals a final order adjudicating her three minor children dependent. Appellant contends that the trial court erred in adjudicating the children dependent because the state failed to prove by a preponderance of the evidence that the children were abandoned, abused, or neglected and that the children’s physical, mental, or emotional health was significantly impaired. We agree and reverse the dependency order because there is insufficient evidence in the record to support the trial court’s finding of neglect and adjudication of dependency.
Additionally, we note that the judge who conducted the dependency hearing was not the judge who entered the final order of dependency which set forth the findings of fact and conclusions of law. Because we reverse this order on another ground, it is not necessary for us to pass on the validity of this order. However, an order or judgment which is dependent upon findings of fact and conclusions to be drawn from those facts should be signed by the judge before whom the facts are adduced and by whom the findings are made. Callaghan v. Callaghan, 337 So.2d 986, 989 (Fla. 4th DCA 1976).
Accordingly, the order herein appealed is reversed and the cause remanded to enter an amended order denying the appellee’s petition to adjudicate appellant’s children dependent.
REVERSED AND REMANDED.
COWART, PETERSON and DIAMANTIS, JJ., concur.